Case 3:20-cv-00436 Document 1-2 Filed 05/21/20 Page 1 of 3 PageID #: 34

                                      m
Home Celebrities


Taylor Swi*ft Charity
Work, Events and Causes



                                                       ARTICLES




                                  CAUSES               VIIjEGS




On September 21, 2007, Swift launched a campaign
to protect children from online predators. Swift has
teamed up with Tennessee Governor Phil Bredesen
to combat
Case          Internet
     3:20-cv-00436     sex1-2
                   Document crimes.
                               Filed 05/21/20 Page 2 of 3 PageID #: 35
Charities &foundations
supported ab
Taylor Swift hc-is sup pc-.,,Ls~3d ,!
                                    ,i" i following charities
listed on this site:
ACM Lifting Lives
ALS Association
Cancer Research Institute
Children in Need
Clothes Off Our Back
DonateMyDress.org
DoSomething.org
Elton John AIDS Foundation
Entertainment Industry Foundation
Feeding America
FHI 360
GRAMMY Foundation
Habitat For Humanity
Hands On Nashville
Hero in Heels
Make-A-Wish Foundation
MusiCares
Music for Relief
PETA
PROJECT ZAMBI
Red Cross
Save The Music Foundation




Case 3:20-cv-00436 Document 1-2 Filed 05/21/20 Page 3 of 3 PageID #: 36
